DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed 02 December 2021 has not been considered as it is a duplicate of the Information Disclosure Statement previously filed 06 September 2019 which was considered with respect to the Office Action issued 28 June 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 – 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Shi et al. US 6,664,389.
Regarding claim 1, Zhang discloses a mix capable of being used with fried food which mix comprises about 40 mass% of starch (40 g) (page 348, batter preparation).   
Zhang also discloses that batter covered, that is coated, on the surface of fried food products provides the key benefits of reducing the oil content and acting as a barrier against moisture loss by protecting the natural juices of foods as well as providing an attractive and crispy crust (page 347, introduction).  Zhang further discloses that modified starches, i.e. high fiber resistant starches, could further provide even greater improvements to the fried food, such as improving the batter crust (page 352, Texture analyses of crusts) and supply a more appealing, i.e. an intense golden-brown colour as well (page 352, color of crusts).  
Claim 1 differs from Zhang in the starch of the mix being a high fiber resistant starch.  
Shi discloses a high fiber resistant starch having a dietary fiber content of 80 mass percent (at least about 80% by weight) (col. 5, ln 59 – col. 6, ln 4), that the high fiber resistant starch may be used in food applications in an amount of 30 to 90 mass% (50% by weight) (col. 6, ln 39 – 40), and that said starch would typically be used to increase dietary fiber in fried and coated foods (col. 6, ln 25 – 30), which is to say in a mix for fried foods.
Shi is providing a high fiber resistant starch having a dietary content of 80 mass% or higher to be used in food applications, such as fried and coated foods, for the art recognized as well as applicant’s intended function which is increase dietary fiber intake.  To therefore modify the mix of Zhang and substitute the high fiber resistant starch as taught by Shi to obtain the predictable result of increasing the dietary fiber of the mix would have been an obvious matter of choice and/or design.
Regarding claim 3, with respect to the remaining recitations beginning “used as mixed with a liquid” this is seen to be a recitation regarding the intended use of the mix for fried food.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Zhang in view of Shi certainly does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “used as mixed with a liquid”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Zhang in view of Shi and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Nevertheless, Zhang in view of Shi discloses the mix was used as mixed with a liquid (water) (Zhang page 348, batter preparation).
Regarding claim 4, 5, 8, and 11, Zhang in view of Shi discloses there would be a batter having 100 parts by mass of said mix and 130 parts by mass of a liquid (water) (water/dry mix 1.3:1 w/w) (Zhang page 348, batter preparation) which batter would be used in a method for making a fried food comprising coating a food substrate (pork hams) with said batter and cooking said food substrate (Zhang page 348, crust preparation by using DFFM).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        31 December 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792